Name: Commission Implementing Regulation (EU) NoÃ 1251/2012 of 20Ã December 2012 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  international affairs;  Africa
 Date Published: nan

 21.12.2012 EN Official Journal of the European Union L 352/42 COMMISSION IMPLEMENTING REGULATION (EU) No 1251/2012 of 20 December 2012 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under the Regulation. (2) On 12 and 30 November 2012, the Sanctions Committee of the United Nations Security Council added three persons to the list of individuals and entities subject to the freezing of assets. (3) The address for notifications to the European Commission set out in Annex II to Regulation (EC) No 1183/2005 should be updated. (4) Annexes I and II to Regulation (EC) No 1183/2005 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1183/2005 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation. (2) Annex II is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 193, 23.7.2005, p. 1. ANNEX I Annex I to Regulation (EC) No 1183/2005 is amended as follows: The following entries shall be added under the heading A. NATURAL PERSONS: (a) Sultani Makenga (alias (a) Colonel Sultani Makenga, (b) Emmanuel Sultani Makenga). Date of birth: 25 December 1973. Place of birth: Rutshuru, Democratic Republic of the Congo. Nationality: Congolese. Other information: Military leader of the Mouvement du 23 Mars (M23) group operating in the Democratic Republic of the Congo. Date of designation referred to in Article 5(1)(b): 12.11.2012. (b) Baudoin Ngaruye Wa Myamuro (alias Colonel Baudoin Ngaruye). Date of Birth: 1978. Place of Birth: Lusamambo, Lubero territory, Democratic Republic of the Congo. Other information: Military leader of the Mouvement du 23 Mars (M23). FARDC ID: 1-78-09-44621-80. Date of designation referred to in Article 5(1)(b): 30.11.2012. (c) Innocent Kaina (alias (a) Colonel Innocent Kaina, (b) India Queen). Place of Birth: Bunagana, Rutshuru territory, Democratic Republic of the Congo. Date of designation referred to in Article 5(1)(b): 30.11.2012. ANNEX II Annex II to Regulation (EC) No 1183/2005 is amended as follows: The heading European Community and the paragraph under European Community shall be replaced by the following heading and paragraph: Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu